DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElroy et al. (US 20110197327 A1) hereinafter McElroy.
Regarding claim 17, McElroy teaches Headwear (“a helmet system 10” in ¶[0021] and Fig. 1) for wearing over (headset 34 is worn under the chassis 16 and the rest of the helmet as shown in Figs. 1 and 2) a headset (“Communications module 34 may include a microphone 36, one or more speakers 38, and/or other components that facilitate audio communications between the user and other entities.” in ¶[0037]), the headwear comprising: a headwear power or data connector (“chassis 16 may include one or more module connection ports 30.  A given module connection port 30 may include an electronic interface (e.g., a data port, a power port, a powered communication port, etc.)” in ¶[0031]) arranged to releasably connect (“chassis 16 may provide for electronic connections with electronics modules 26 that 
Regarding claim 22, McElroy teaches the device of claim 17, McElroy further teaches the device further comprising a vision system (“electronics modules 26 may include a display module 40.  Display module 40 may present visual information to the user of system 10.” in ¶[0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al. (US 20110197327 A1) hereinafter McElroy.
Regarding claim 18, McElroy teaches the device of claim 17, McElroy further teaches the device further comprising wherein the headwear is a helmet (“a helmet system 10” in ¶[0021] and Fig. 1) and the headwear connector is located inside the helmet (“chassis 16 may carry a system of wiring (not shown) that places individual ones of the module connection ports 30” in ¶[0032]), McElroy does not specifically disclose the connector at the top of the helmet however,
Examiner takes official notice that placing the connecting port at the top of the helmet is a designer’s choice, especially since the placement does not produce any unexpected results,
Therefore the claim would be obvious over McElroy.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al. (US 20110197327 A1) hereinafter McElroy in view of Cohen (20200060573 A1) hereinafter Cohen.
Regarding claim 19, McElroy teaches the device of claim 17, McElroy does not specifically disclose the device further comprising wherein the headwear connector is an optical connector however,
Since it is known in the art as evidenced by Cohen for a headphone device to further comprise wherein the headwear connector is an optical connector in (“communication may be provided between headset 800 and computing device 850 using a wired connection, for example a USB or other electrical or optical connector capable of exchanging data between the devices” in ¶[0124]), 
An ordinary skilled in the art would be motivated to modify the invention of McElroy with the teachings of Cohen because it is one of a finite electrical methods in the art and would be obvious to try,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify McElroy with Cohen.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al. (US 20110197327 A1) hereinafter McElroy in view of Cohen (20200060573 A1) hereinafter Cohen anf further in view of Iwase (US 6461054 B1) hereinafter Iwase.
Regarding claim 20. McElroy as modified by Cohen teaches the device of claim 19, McElroy as modified by Cohen does not specifically disclose the device further comprising a surround arranged to reduce light spill from the headwear connector however,
Since it is known in the art as evidenced by Iwase for a device to further comprise a surround arranged to reduce light spill from the headwear connector in (“a cover component 30 as shown in FIG. 12, has been proposed.  The cover component 30 is to shield light that leaks through the optical connector insertion port 2 when the receiving side optical connector is disconnected.” in Col. 2, Lines 49-52),
An ordinary skilled in the art would be motivated to modify the invention of McElroy as modified by Cohen with the teachings of Iwase for the benefit of improving the sealing of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify McElroy as modified by Cohen with Iwase.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al. (US 20110197327 A1) hereinafter McElroy in view of Kimura et al. (US 20020159715 A1) hereinafter Kimura.
Regarding claim 21, McElroy teaches the device of claim 17, McElroy does not specifically disclose the device further comprising a proximity switch configured to deactivate the headwear connector when nothing is sensed within the nominal range of the proximity switch however,
Since it is known in the art as evidenced by Kimura for a device to further comprise a proximity switch configured to deactivate the headwear connector when nothing is sensed within the nominal range of the proximity switch in (“An optical connector 10 includes slide pins 16a and 16b, held for 
An ordinary skilled in the art would be motivated to modify the invention of McElroy with the teachings of Kimura for the benefit of improving the power consumption of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify McElroy with Kimura.
Allowable Subject Matter
Claims 1-3, 6-16 are allowed over prior art of record
Most relevant prior art of record is McElroy et al. (US 20110197327 A1) hereinafter McElroy
Regarding claim 1, McElroy teaches A head utility system (10 in Fig. 1) comprising: a headset (34 in Fig. 1) comprising: a first power or data connector for connecting to an off-headset power or data system (“chassis 16 may include one or more module connection ports 30.  A given module connection port 30 may include an electronic interface (e.g., a data port, a power port, a powered communication port, etc.) that enables one of electronics modules 26 to interface electronically with chassis.” in ¶[0031] and “the wiring system of chassis 16 may include one or more buses that provides for communication and/or power delivery between module connection ports 30 and/or external components.” in ¶[0032]); McElroy further comprising the head utility system further comprising: headwear for wearing over the headset (“The modules that are removably connected to chassis 16 on exterior 24 of ballistic protection structure 12” in ¶[0028]), the headwear comprising: a headwear power or data connector (“To connect one or more of module connection ports 30 to a data source, a processor, and/or a power supply external to helmet system 10, the wiring system of chassis 16 may be connected with an external system port 32” in ¶[0032]),

The following is the reason for allowance of claim 1:
McElroy does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a second power or data connector, the connector for connecting to the second power or data connector; wherein the second power or data connector and the headwear power or data connector are arranged to be releasably connectable when the headwear is worn over the headset, such that power or data can be transferred between the headset and the headwear,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2, 3, 6-11, claims are allowed for their dependency on allowed claim 1.
Regarding claim 12, McElroy teaches A headset (34 in Fig. 1) comprising: a first power or data connector for connecting to an off-headset power or data system (“one or more of module connection ports 30 may include a unique type of interface that is not shared with any of the other module connection ports 30.” in ¶[0031]); McElroy does not specifically disclose the device further comprising.
The following is the reason for allowance of claim 12:
McElroy alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a second power or data connector, the second power or data connector being arranged to releasably connect to a headwear power or data connector in an item of headwear worn over the headset,

Regarding claims 13-16, claims are allowed for their dependency on allowed claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/              Examiner, Art Unit 2654